Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (FormS-8 No.333-168561) pertaining to the Papa John’s International,Inc. 401(k)Plan of our report dated June 26, 2014, with respect to the financial statements and supplemental schedule of the Papa John’s International,Inc. 401(k)Plan included in this Annual Report (Form11-K) for the year ended December31, 2013. /s/ Mountjoy Chilton Medley LLP Louisville, Kentucky June 26, 2014
